                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

Andre Lamar Hunter,                        )
      Petitioner,                          )
                                           )       No. 1:18-cv-134
-v-                                        )
                                           )       HONORABLE PAUL L. MALONEY
S.L. Burt,                                 )
      Respondent.                          )
                                           )

                                         OPINION

       On February 7, 2018, Petitioner Andre Hunter filed a petition under 28 U.S.C. §

2254 seeking relief from a state conviction for first degree murder and possession of a firearm

during the commission of a felony. (ECF No. 1.) The State of Michigan filed its response on

September 14, 2018. (ECF No. 11.) The Magistrate Judge issued an R & R on January 9,

2019, recommending that the petition be denied. (ECF No. 18.) The matter is now before

the Court for de novo review of Petitioner’s objections to the R & R. (ECF No. 19.)

                                     Statement of Facts

       Hunter takes no issue with the facts as summarized by the magistrate judge. Since he

lodges objections only to legal conclusions, the Court ADOPTS the magistrate judge’s

summary of the facts contained in the R & R. (ECF No. 18.)

                                      Legal Framework

       With respect to a dispositive motion, a magistrate judge issues a report and

recommendation, rather than an order. After being served with a report and

recommendation (R & R) issued by a magistrate judge, a party has fourteen days to file written
objections to the proposed findings and recommendations. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b). A district court judge reviews de novo the portions of the R & R to which

objections have been filed. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Only those

objections that are specific are entitled to a de novo review under the statute. Mira v.

Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district court need not

provide de novo review where the objections are frivolous, conclusive or too general because

the burden is on the parties to “pinpoint those portions of the magistrate’s report that the

district court must specifically consider”). Failure to file an objection results in a waiver of

the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d 976, 984 (6th

Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155 (upholding the Sixth Circuit’s

practice). The district court judge may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b).

                                          Discussion

       Hunter asserted three grounds for relief in his § 2254 petition that can be summarized

as: (1) Insufficient evidence to support his conviction; (2) constitutional error in the jury

instructions; and (3) ineffective assistance of counsel. He now raises five objections to the

magistrate judge’s conclusions as to those claims.

Objections 1: Sufficiency of the Evidence

       Petitioner first argues that the evidence was constitutionally insufficient to sustain his

conviction because he says that the evidence was insufficient to establish that he was the

person who shot David Hall.

                                               2
       The magistrate judge concluded that Hunter’s claim was meritless. The standard for

a sufficiency of the evidence claim is “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

When determining whether there exists sufficient evidence to support a conviction, the Court

may not weigh the evidence, assess the credibility of the witnesses, or substitute its judgment

for that of the jury. See United States v. Paige, 470 F.3d 603, 608 (6th Cir. 2006).

Furthermore, where the record supports conflicting inferences the Court “must presume –

even if it does not affirmatively appear in the record – that the trier of fact resolved any such

conflicts in favor of the prosecution, and must defer to that resolution.” O’Hara v. Brigano,

499 F.3d 492, 499 (quoting Jackson, 443 U.S. at 326).

       When brought in a § 2254 proceeding, the AEDPA standard also applies, so “the law

commands deference at two levels in this case: First, deference should be given to the trier-

of-fact’s verdict, as contemplated by Jackson and second, deference should be given to the

Michigan Court of Appeals’ consideration of the trier-of-fact’s verdict, as dictated by

AEDPA.” Tucker v. Palmer, 541 F.3d 652, 656 (6th Cir. 2008).

       Based on this standard, the magistrate judge concluded that Hunter’s sufficiency of

the evidence claim was meritless because it was completely reliant on reweighing the

credibility of witness testimony and reweighing of evidence that he had presented to the jury.

Therefore, the Michigan Court of Appeals reasonably applied Jackson in concluding that

“the resolution of this conflicting evidence was a question for the jury” and that “the evidence

was sufficient to establish [Hunter’s] identity and to support his convictions . . . .” Hunter,

                                               3
2016 WL 930746 at *3. In sum, the magistrate judge found neither that Hunter could satisfy

the Jackson standard nor that the Michigan Court of Appeals had unreasonably applied the

standard on direct appeal.

       In his objections, Hunter offers a reprisal of his argument that the jury should have

rejected the eyewitness testimony of Patrice Walker because two witnesses (Sarah Brown and

Traci Miller) later executed affidavits averring that Patrice Samuels showed her a picture of

Hunter in February or March of 2009, and Samuels told Walker that “This is the person

they are saying did the shooting.” He says that the jury was not able to consider the credibility

of the two witnesses to this exchange. However, an argument that additional evidence could

have been submitted to the jury to cast doubt on a witness’s credibility cannot support a

sufficiency of the evidence claim as a matter of law. The magistrate judge correctly concluded

that under the doubly-deferential standard imposed by Jackson and AEDPA, this claim for

relief was meritless. Accordingly, the objection will be overruled.

       Objection 2. Newly Discovered Evidence

       In a continuation of his argument that the evidence did not support his conviction,

Plaintiff asserts that the magistrate judge incorrectly assessed the value of the Brown and

Miller affidavits. However, the magistrate judge correctly observed that it was unclear whether

Walker was shown the photo of Hunter before or after she was presented the photo array

by police on March 4, 2009. The core contention in the affidavit was also hearsay—that

Samuels had told Walker that the person in the picture was the suspect in the Hall murder.

Therefore, the affidavits had no independent value in undermining Walker’s identification

testimony or diminishing the sufficiency of the evidence presented at trial.

                                               4
        Hunter now claims that it does not matter that the Brown and Miller affidavits

contained hearsay, because the Court is “determining whether Petitioner is guilty or

innocent.” However, Hunter misapprehends the Court’s role. The Court is not starting from

a fresh slate and determining guilty or innocence. It cannot substitute its judgment for that of

the jury and is prevented from reweighing the evidence.

        To the extent that Petitioner is claiming actual innocence, it is his burden to show

that “it is more likely than not that no reasonable juror would have voted to convict him.”

Schlup v. Delo, 513 U.S. 298, 327 (1995). The newly-discovered evidence he offers falls well

short of this burden for the reasons already explained. Accordingly, this objection will be

overruled.

       Objection 3: Jury Instructions

       Hunter’s claim regarding jury instructions relates to the state trial court’s refusal to

give subsection 4 of the Michigan Model Criminal Jury Instruction concerning identification.

The subsection provides: “(4) You may also consider any times that the witness failed to

identify the defendant, or made an identification or gave a description that did not agree with

(his/her) identification of the defendant during trial.”

       The Michigan Court of Appeals found that, while the trial judge erred by failing to

give the requested instruction, Petitioner was nevertheless not entitled to relief. Specifically,

the court found that, while the trial judge was correct that “there was no evidence that a

witness misidentified another individual as the shooter,” the inconsistencies in Patrice

Walker’s testimony warranted giving the requested instruction. Hunter, 2016 WL 930746 at

*2 (internal citations and footnote omitted). The court further concluded, however, that this

                                                5
error did not merit relief because the jury instructions, when “considered as a whole,”

properly instructed the jury how to assess the identification evidence, as well as how to

generally assess witness credibility. Id.

       The magistrate judge properly recited the standard for claims premised upon a refusal

to give a requested jury instruction: (1) the requested instruction was an accurate statement

of the law; (2) the substance of the requested instruction is not substantially covered by other

instructions presented to the jury; and (3) the failure to give the instruction impairs the

defendant’s theory of the case. See, e.g., United States v. Carr, 5 F.3d 986, 992 (6th Cir.

1993). In the context of a habeas petition under § 2254, however, the petitioner must further

establish that the failure to give the requested instruction “substantially affected the jury

deliberations such that the omission ‘so infected the entire trial that the resulting conviction

violated due process.’” Sutton v. Bell, 683 F. Supp. 2d 640, 722 (E.D. Tenn. 2010) (quoting

Henderson v. Kibbe, 431 U.S. 145, 155 (1977)).

       The magistrate judge ultimately agreed with the Michigan Court of Appeals that the

trial judge’s refusal to give the instruction was legal error, but that it did not substantially affect

the deliberations because the substance of subsection (4) was conveyed through the

instructions as a whole. Therefore, the magistrate judge concluded that the Michigan Court

of Appeals decision was not contrary to or an unreasonable application of federal law.

       Hunter now references some inapposite caselaw but does not challenge the

conclusion that the instructions as whole were sufficient. Accordingly, this objection must

fail as the Court does not find that the state trial court’s refusal to give the requested

instruction “infected the entire trial” such that it violated Hunter’s right to due process. In

                                                  6
particular, the Court notes that the jury was explicitly instructed that “it was the prosecution’s

burden to prove beyond a reasonable doubt that the crimes were committed and that the

defendant was the person who committed him.” (ECF No. 12-20 at PageID.1673.) This

instruction, working in combination with the identification instruction, were sufficient to

avoid an error of constitutional magnitude.

       Objections 4 & 5: Suggestive Identification Procedure & Ineffective Assistance of
       Counsel for Failing to Request an Identification Expert

       The Court will take Petitioner’s final two objections together. He first argues that the

photo array procedure used by police, by which Patrice Walker identified him as David

Hall’s killer, was improperly suggestive. He also asserts that his trial counsel’s failure to

request or retain an expert witness to testify regarding identification procedures constitute

ineffective assistance of counsel.

       As to the former, Hunter did not raise this particular challenge with the Michigan

Court of Appeals, rendering it procedurally defaulted, as the magistrate judge noted. Even if

that were not true, the Court agrees with the magistrate judge that Hunter has failed to present

evidence that the circumstances of the photo array procedure were unnecessarily suggestive.

In other words, Petitioner has offered no evidence from which the Court could conclude

that “the witness’s attention was directed to a suspect because of police conduct.” Howard v.

Bouchard, 405 F.3d 458, 470 (6th Cir. 2005).

       Petitioner clarifies in his objections that he takes no issue with the police conduct

leading to Walker’s identification of him. He instead raises the the episode previously

discussed where, sometime between February and March, before or after Walker identified


                                                7
Hunter in a police lineup, she was shown a picture of Hunter by Patrice Samuels. However,

given that this does not involve government conduct, Petitioner cannot claim that this act

deprived him of a fair trial.

         As to Hunter’s claim that his trial counsel was constitutionally ineffective for failing to

request or consult with an identification expert, Petitioner offers no evidence that an

“identification expert” would have offered evidence or testimony favorable to his defense or

that such would likely have resulted in a different outcome. In the absence of any evidence

as to how an “identification expert” would have advanced his cause, Petitioner’s claim is

based on nothing more than speculation—an insufficient basis for obtaining habeas relief.

Upon de novo review of this claim, the Court finds that the magistrate judge properly

concluded that Hunter’s ineffective assistance of counsel claim lacked merit.

                                            Conclusion

         In short, Hunter has presented no claim for which he is entitled to habeas corpus

relief. The Court will overrule the objections and adopt the R & R as the Opinion of the

Court.

                                    Certificate of Appealability

         As previously discussed, The Court must determine whether a certificate of

appealability should be granted. 28 U.S.C. § 2253(c)(2). A certificate should issue if

petitioner has demonstrated a “substantial showing of a denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). The Sixth Circuit Court of Appeals has disapproved issuance of blanket

denials of a certificate of appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather,

the district court must “engage in a reasoned assessment of each claim” to determine whether

                                                  8
a certificate is warranted. Id. at 467. Each issue must be considered under the standards set

forth by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d

at 467.

          Under Slack, to warrant a grant of the certificate, “[t]he petitioner must demonstrate

that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” 529 U.S. at 484. “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this

standard, the Court may not conduct a full merits review, but must limit its examination to a

threshold inquiry into the underlying merit of petitioner’s claims. Id.

          Examining petitioner’s claims under the standard in Slack, a reasonable jurist would

not conclude the Court’s assessment of each of petitioner’s claims to be debatable or wrong,

particularly in light of the AEDPA deference owed to the Michigan courts. Accordingly,

Petitioner’s certificate of appealability is DENIED.




                                                9
                                        ORDER

      For the reasons discussed in the accompanying opinion: Petitioner Andre Hunter’s

objections are OVERRULED (ECF No. 19); the magistrate judge’s report and

recommendation is ADOPTED as the Opinion of the Court (ECF No. 18); Petitioner’s

petition is DENIED (ECF No. 1); and a certificate of appealability is DENIED.

      Judgment will enter separately.

      IT IS SO ORDERED.

Date: March 26, 2019                                         /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge




                                          10
